     Case 2:20-cv-00302-SCJ Document 28 Filed 01/01/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                            GAINESVILLE DIVISION


FAIR FIGHT, INC., JOHN DOE, and
JANE DOE,
                                              CIVIL ACTION FILE NO.
     Plaintiffs,
                                              2:20-CV-0302-SCJ
v.

TRUE THE VOTE, INC., CATHERINE
ENGELBRECHT, DEREK
SOMERVILLE, MARK DAVIS, MARK
WILLIAMS, RON JOHNSON, JAMES
COOPER, and JOHN DOES 1-10,

     Defendants.


                                         ORDER

        This matter appears before the Court on the Motion to Dismiss for

Insufficient Process under Federal Rule of Civil Procedure 12(b)(4) filed by True

the Vote, Inc. (“TTV”). Doc. No. [23].

        In said motion, TTV states that Plaintiffs’ Complaint is addressed to “True

the Vote,” which is not the correct name of the legal entity. Doc. No. [23], p. 2.

Upon inquiry by the Court at the December 31, 2020 preliminary injunction
    Case 2:20-cv-00302-SCJ Document 28 Filed 01/01/21 Page 2 of 2




hearing, Defense Counsel indicated that the essential purpose of the pending

motion was to ensure that the proper party is before the Court and that TTV

receives corporation protection. Counsel (for both parties) further expressed no

objection to the Court utilizing its authority under Federal Rule of Civil

Procedure 21 to add True the Vote, Inc. as a party this case.1

       Accordingly, pursuant to Federal Rule of Civil Procedure 21, the Court

adds True the Vote, Inc. as a named party-defendant to this case and drops (or

otherwise terminates) True the Vote as a named party-defendant. The Clerk is

DIRECTED to update the case-style/docket to reflect this change. In light of

such, the Motion to Dismiss for Insufficient Process under Rule 12(b)(4) (Doc.

No. [23]) is DEEMED MOOT.

       IT IS SO ORDERED this 1st day of January, 2021.



                                          s/Steve C. Jones______________________
                                          HONORABLE STEVE C. JONES
                                          UNITED STATES DISTRICT JUDGE




1Said rule states in relevant part: “[o]n motion or on its own, the court may at any time,
on just terms, add or drop a party.” Fed. R. Civ. P. 21.
                                          2
